The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-205044 (previously cited and hereinafter referred to as JP).
JP shows a transfer method used in a substrate processing apparatus, wherein the substrate processing apparatus includes a vacuum transfer chamber 1 maintained in a vacuum state, a first processing chamber 2b, a second processing chamber 2a and a preliminary chamber 21 that are connected to the vacuum transfer chamber, and a substrate transfer device 11/12 disposed in the vacuum transfer chamber to transfer substrates between the first processing chamber, the second processing chamber, and the preliminary chamber, and the transfer method repeatedly performs a process of transferring each of the substrates unloaded from the preliminary chamber sequentially and consecutively to the first processing chamber and the second processing chamber (see Fig. 13 and par. [0030]), the transfer method comprising:
a first step of heating the first processing chamber and the second processing chamber such that a temperature of the first processing chamber becomes lower than a temperature of the second processing chamber (par. [0012]);

a third step of transferring an unprocessed substrate from the preliminary chamber to the first processing chamber using the substrate transfer device (Fig. 13),
wherein the second step and the third step are repeatedly executed for each of the substrates (par. [0030]), the third step is executed when no substrate is mounted in the first processing chamber (inherent; i.e., at least part of the step of transferring an unprocessed substrate into the first processing chamber could not occur unless the chamber contained no substrate), and the second step includes unloading a processed substrate from the second processing chamber and loading the processed substrate unloaded from the first processing chamber to the second processing chamber (Fig. 13; again, noting that it is inherent that in order for the substrate which has been processed in the first chamber to be transferred to the second chamber, the substrate which has been processed in the second chamber would first have to be unloaded therefrom).
Re claim 3, similarly, it is inherent that at least part of the second step would have to occur prior to the third step.
Re claims 5 and 7, the substrate transfer device has two arms.
Re claims 17 and 19, insofar as the second processing chamber is the high temperature chamber, the substrate transfer device would inherently receive heat when transferring substrates to and from the second processing chamber.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 6, 8-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Yoshino et al (US 9,870,964, previously cited).
JP does not disclose that in the third step, the unprocessed substrate is transferred from the preliminary chamber to the first processing chamber without stopping a transfer operation.
Yoshino shows a similar substrate processing apparatus and method, wherein the apparatus includes (see Fig. 1) a vacuum transfer chamber 1400 maintained in a vacuum state, a first processing chamber 100a/b, a second processing chamber 100c/d and a preliminary chamber 1300 that are connected to the vacuum transfer chamber, 
a first step of heating the first processing chamber and the second processing chamber such that a temperature of the first processing chamber becomes lower than a temperature of the second processing chamber (col. 6:41-46); and
a third step of transferring an unprocessed substrate from the preliminary chamber to the first processing chamber using the substrate transfer device (implicit from col. 4:19-36 and col. 7:26-64),
wherein the third step is repeatedly executed for each of the substrates, and the third step is executed when no substrate is mounted in the first processing chamber (inherent, in the same manner explained in par. 3 above with respect to JP), and 
further wherein in the third step, the unprocessed substrate is transferred from the preliminary chamber to the first processing chamber without stopping a transfer operation (see the description of the “pick and transfer” process of Figs 9A-B in col. 13:10-13 and 40-54, where a wafer is directly transferred between the preliminary and processing chambers without stopping, in comparison to the “swap and transfer” process of Figs. 8A-C described in col. 13:6-10 and 14-39, where an unprocessed wafer is held on the transfer device in a holding pattern while waiting for a processed substrate to be removed from the chamber). Note that while the above-noted “pick and 
Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of JP by substituting the “swap and transfer process” thereof, where an unprocessed wafer is held by the transfer device while waiting to enter the transfer chamber, with the “pick and transfer” process of Yoshino, to minimize the undesired effects of heat transfer between the unprocessed wafer and the transfer device while transferring the wafer between the preliminary and processing chambers.
Re claims 9-12, the above-noted “pick and transfer” process of Yoshino discloses that in the step of transferring the unprocessed substrate, one of the two transfer arms of the substrate transfer device receives the unprocessed substrate from the preliminary chamber and transfers the unprocessed substrate to the first processing chamber while the other one of the two transfer arms holds no substrate.
Re claims 13-16, it is implicit from the descriptions of the “pick and transfer” and “swap and transfer” processes of Yoshino that in the “pick and transfer” process, when there is any substrate among the substrates in the first processing chamber, the unprocessed substrate waits in the preliminary chamber.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al in view of JP.
As noted above in par. 6, Yoshino discloses all steps of claim 1 except:
sequentially and consecutively transferring each of the substrates unloaded from the preliminary chamber to the first processing chamber and the second processing chamber, and
a second step of unloading a processed substrate from the first processing chamber and transferring the processed substrate to the second processing chamber using the substrate transfer device;
wherein the second step and the third step are repeatedly executed for each of the substrates; and wherein 
the second step includes unloading a processed substrate from the second processing chamber and loading the processed substrate unloaded from the first processing chamber to the second processing chamber.
Yoshino describes the transfer of wafers from the preliminary chamber to each of the plurality of processing chambers and back, but not from one to another of the plurality of processing chambers. However, one of ordinary skill in the art would recognize that the apparatus of Yoshino could clearly be used to transfer substrates between the first and second processing chambers in addition to between the preliminary chamber and each of the processing chambers.
Furthermore, as noted above in par. 3, JP discloses each of the steps missing form Yoshino.
sequentially and consecutively transferring each of the substrates unloaded from the preliminary chamber to the first processing chamber and the second processing chamber, and adding a second step of unloading a processed substrate from the first processing chamber and transferring the processed substrate to the second processing chamber using the substrate transfer device; wherein the second step and the third step were repeatedly executed for each of the substrates, and further wherein the second step included unloading a processed substrate from the second processing chamber and loading the processed substrate unloaded from the first processing chamber to the second processing chamber as taught by JP, so that substrate processing apparatus could be used to perform more than one processing step on each of the substrates in a sequential and consecutive manner.
Dependent claims are treated in the same manner set forth above.

Applicant's arguments filed 2/01/21 have been fully considered but they are not persuasive. Applicant argues that JP fails to disclose the claimed feature that the third step is executed when no substrate is mounted in the first processing chamber, asserting that when one of the arms holds an unprocessed wafer (substrate), the other arm enters a low-temperature processing chamber, and the arm holding the unprocessed wafer therefore receives heat. This is not persuasive, as such arguments are beyond the scope of the claim. As noted above, at least part of the third step could not occur unless the first processing chamber contained no substrate, as there can only In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, even if the claims were further amended such that they did define over the above-noted interpretation, the examiner has already indicated that it would be obvious to modify the apparatus of JP by substituting the “swap and transfer” process of JP with the “pick and transfer” process of Yoshino. Applicant has not set forth an argument toward the obviousness rejection. 
Applicant also argues that JP and Yoshino do not disclose the feature that the second step includes unloading a processed substrate from the second processing chamber and loading the processed substrate unloaded from the first processing chamber to the second processing chamber. However, applicant’s arguments with respect to this assertion are directed solely to the Yoshino reference. As such, at least with respect to the JP reference, this argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference. To the extent the argument applies to the Yoshino reference, it is noted that Yoshino is not being relied upon to teach the feature at issue. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/James Keenan/
Primary Examiner
Art Unit 3652

3/31/21